ra fo ‘department of the treasury ‘ taxpayer_identification_number person to contact be employee fax contact hours tax period s ended ul sol zfoy i te internal_revenue_service appeals_office s market st ste ‘san jose ca release number ’ release date date date certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax - under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s e e you are not operated exclusively for exempt purposes as described in sec_501 of the code you operate for the substantial non-exempt purpose of acting as a tool to enhance the sales of health products of a for-profit entity most of your membership fees are returned to a for-profit entity for products the for-profit entity sends to your members you operate for the substantial non-exempt purpose of investing in for-profit entities you have made distributions to for-profit entities without exercising the requisite discretion and controt to ensure that the funds were spent for exempt purposes contributions to your organization are not deductible under sec_170 of the code to file federal_income_tax returns on forms for the tax periods stated in the you are required heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable ’ private_foundation until you terminate your private_foundation_status under sec_507 of the code in ’ addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax couft write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this fetter sincerely yours appeals team manager enclosure publication ce internal_revenue_service tax_exempt_and_government_entities_division elizabeth ave independence mo department of the treasury date date legend org - organization name xx - date address - address org address ‘ certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number - we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under- sec_501 of the internal_revenue_code a is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal i is available to you within the irs regarding the issue that was the subject of the technical-advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has -exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter rev catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate _ cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely nanette m downing director eo examination enclosures publication publication report of examination _ ae ee letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xxk org 20xx legend org - organization name state - state dir-1 through dir-6 - through co-14 - through companie sec_1 through 6‘ dir motto -- motto org-1 - org-1 ein - bin country - country xx - date book - book director - director cco-1 ra-1 - ra issues whether org is operated exclusively for exempt purposes within the meaning sec_501 of internal_revenue_code facts org foundation employer_identification_number ein incorporated in the state of state on march the internal_revenue_service irs recognized the co-1 foundation a sec_501 19xx of the internal_revenue_code by letter dated january a tax-exempt_organization described in section 19xx as cco-1 was now the the foundation states its mission on its form_990 for 20xx as to educate the public about and to support and fund follows scientific research to develop new methods of motto on its form_990 for 20xx the extension of the motto supports groundbreaking research on therapies to extend the motto by seeking methods to in achieving its goals org the foundation states its goal is on its form_990 for 20xx dedicated to finding new scientific methods for eradicating old age disease and death its exempt_purpose includes groundbreaking research on therapies to extend the motto by seeking methods to the foundation states that it is in a letter dated november its primary activity is research in the field of to provide grants for scientific -biological research 20xx the foundation states that the foundation reported no compensation to any of its directors dir-1 dir-2 dir-3 dir-4 dir-5 and dir-6 on its form_990 for 20xx highest paid employees other than officers directors and in addition it reported no compensation of the five form 886-acev ‘ oo department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org 2020x further it reported no salaries and wages of trustees and no compensation of the five highest paid independent contractors for other than professional services during 20xx employees not included in the above categories on part ii line form_990 for 20xx director in-the amount of of the foundation did report salary-executive dollar_figure and payroll_taxes in the amount in statement attached to its of its form_990 for 20xx dollar_figures the foundation also states in its form_990 for 20xx that it funded through grants in excess of facilities to the following research co-5 dollar_figure co-3 co-4 and co-6 co-2 when asked to provide a copy of the grant application used by the foundation it responded in its letter dated november 20xx in the same letter decisions as follows the foundation does not have a formal grant application it described its criteria for grant award -biological research initially the funding decisions were made based upon the types of research already being conducted by the recipient entities and scientists the world of is conducted by a limited number of scientists and so the scientists on the board_of directors were generally familiar with the organizations and scientists who were best positioned to conduct the types of research that the foundation wished to fund in furtherance of its exempt_purpose ongoing process of oral discussions board meetings review of scientific results and laboratory site visits by board members these decisions were made through an it reported revenue on its form_990 the foundation is funded primarily by amounts it terms as membership dues and assessments and royalty income -- co-9 in the amount of for 20xx it in part line also reported other revenue in the amount of line amount of reports no key employees and no salaries paid to directors in part vii line 103b dollar_figuredollar_figure from membership dues and assessments as royalty income - co-9 it reported the source of the as noted above in part l dollar_figuredollar_figure it dollar_figure department of the treasury - internal_revenue_service page -2- form 886-a rev form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20kx in part vii of its form_990 for 20xx the foundation explains how each activity for which income is reported in column e of part vii contributed importantly to the accomplishment of the organization's exempt_purpose other than by providing funds for such purposes as follows to support scientific and medical_research and gather and publish information relating to motto in one brochure co-7 members during the on-site examination the foundation provided brochures used by the foundation are encouraged to sign up for org membership and receive on a 6-month subscription to the co-8 all org products knowledgeable health advisors who can help you personalize a unique org program comprehensive listing of products and therapies from around the world many available only from blood testing kits that can help you identify correctable disease risk factors and direct access via toll-free numbers to o ne bottle of org’s vitamin a org product directory a discounts of access to mail-order org to dollar_figure all these benefits are provided for a six-month membership fee the brochure also states that org is the world’s largest of non-profit organization dedicated to ongoing research in motto and that org offers you the most advanced org therapies in the world as they are developed another brochure offer sec_12 issues of co-8 and a free one-year the brochure states that the offer expires membership for dollar_figure february 20xx a third brochure states that org is the world’s premier organization dedicated to investigating scientific therapies to promote motto it also states the following the org financially supports innovative research projects seeking to motto org maintains contact with leading medical and obtain the latest a renowned leader in developing pharmaceutical grade and pharmaceutical quality supplements researchers around the world to breakthroughs the org is form 886-acev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx this brochure provided a brief description of some of the most popular products org members take to stay healthy a letter to former members provides a brochure describing only a few of the pharmaceutical quality supplements available to foundation members at near wholesale prices offers renewal of membership for dollar_figure and up to dollar_figure worth of any products offered by the org absolutely free the letter states that the offer expires october the letter retail value 20xx the activities of the foundation and co-9 are intertwined royalty fees paid to the foundation are likely included in deductions taken by the co-9 as are salary expenses the magazines sent to members contain many advertisements for nutritional supplements sold by co-9 and include co-9 order forms for the products advertised further an advertisement for a particular product often follows an article touting its benefits in a letter dated november 20xx the foundation stated that the co-9 provides the magazines free of charge to the foundation and its members foundation stated the co-9 does not have any members in the same letter the 20xx members the annual the top inside cover of january of 20xx issue of the org magazine states the following at the end of each year prices are discounted on all products offered by the org sale enables members to obtain pharmaceutical-grade supplements at prices substantially below what commercial companies charge at the bottom of the inside cover the same issue states the following the sale extends to january traditionally take advantage of the sale to stock up on a year’s supply of their favorite supplements to place your order call or visit website the us country and country the same issue of the magazine contains a 12-page order form in the back that lists over big_number different supplements books and different blood tests that can be ordered the name org was used by another organization until june 20xx when co-1 and the former org agreed that co-1 would sale pricing available only to members in department of the treasury - internal_revenue_service form 886-a cev page -4- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20kxk 20xx change its name to org and the former org would change its name to org-1 see exhibit i the directors of the society formerly org stated that its involvement in exhibit iii page sec_4 and states in 19xx org-1 health product sales was interfering with its charitable and educational activities the society directors also determined that co-1 now the foundation was in a better position to sell the health nutrients and health supplements activities to a for- profit entity sales operation to co-1 december supplements sales operation to for-profit corporation org co-9 include ownership rights to director goodwill membership list or non-operating assets or liabilities the transfer of the society’s health products 19xx the foundation then sold the health please also refer to exhibit ii now the foundation occurred on 19xx the transaction did not on the same day dec including associated 19xx 19xx on see exhibit vii it purchased inventory licensing rights the co-9 was incorporated in state on december december customer mailing lists and certain other intangibles from the foundation for dollar_figure valuation report the co-9 employed people in 20xx its corporate headquarters are located in it also maintains a distribution center in state id the co-9 had big_number active members and big_number subscribers to its monthly magazine id report’s statement concerning the number of members of the co-9 contrasts with the response by the foundation that the co-9 had no members we note that the co-9 stock valuation of co-9 stock in 20xx state p accounting and trust agreement exhibit it 19xx on december transferred from the original org foundation a for-profit entity accounting and trust agreement exhibit ii the health product business was now society to co-1 now the health product business was then sold to co-9 see the recitals section of the the accounting and trust agreement recites the following org now society co-1 now foundation and the co-9 engaged in two transactions on dec transferred certain assets and liabilities to the co-1 now society 19xx org now form 886-a mev a department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20kx 20xx foundation the assets included its mailing list inventory of certain vitamins health supplements and related items its name logo trademarks tradenames and certain other intangible assets transferred to the co-9 certain assets and liabilities assets transferred nutrients and health supplements business the granting of licensing rights by co-1 the mailing list in the second transaction co-1 now foundation the consisted generally of the sale the health now foundation and the licensing of 19xx effective december according to the recitals in the accounting and trust agreement on may parties executed a contract of sale and assignment of lease to document the transfer of inventory_items and a royalties agreement to document the granting of licensing rights and mailing list license agreement this formal agreement was not executed until july took place on dec agreements were in place before the accounting and trust agreement was formalized in writing other agreements including oral 19xx even though the transfer of assets 19xx 19xx the a percent is now owned business valuation report exhibit iii _ percent shareholder trustees dir-3 and dir-2 co-10 is percent shareholder trustee dir-2 and by the foundation the accounting and trust agreement affirms the health product business was not conducted by the foundation but was initially conducted by the society the society transferred its health product business to the foundation the health product business was then purchased from the foundation by the cooo-9 the fair_market_value of the health products business transferred to co-1 determined in an appraisal dated january the business was described as mail-order vitamins vitamin supplements and retail outlets the fair_market_value of the business transferred to the foundation by the society was determined to be now foundation by the society was department of the treasury - internal_revenue_service 20xx the nature of as of december form 886-a rev page -6- 19xx dollar_figure form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20kx org 20xx the fair_market_value of the business sold to the co-9 by the foundation was determined to be dollar_figure business transferred to the co-9 specifically excluded the name logos trademarks trade names service marks and related goodwill the membership list and the non-operating assets and liabilities as of dec 19xx the amended royalties and license agreement exhibit iv the parties have agreed that co-9 shall pay foundation a the amended royalties and license agreement between the foundation and the co-9 dated march 20xx states at recital b royalty as specified herein based upon co-9’s sales for co-9's use of foundation’s name tradenames trade dress and other intangible assets collectively director all of which are owned by foundation royalties in the amounts of on its forms the foundation reported receipt of yearly logo trademarks service marks in 20xx and dollar_figure in 20xx in 20xxx dollar_figuredollar_figure dollar_figure product expense agreement exhibit v 20xx the renewal notices to the co-9 for each the foundation entered into a product expense agreement with the co-9 on february in the product expense agreement the foundation agrees to distribute annual renewal notices to individuals who are currently members encourage members to pay annual dues to the foundation in order to receive educational material discounts on health products sold by the co-9 and other_benefits the foundation and the co-9 agreed that the foundation will pay dollar_figure renewing member for the cost of health products shipped to each renewing member the product expense agreement states that the approximate retail value of the health products offered to each renewing member is dollar_figure and that the dollar_figure valuation was determined as of january the foundation reported receipt of total membership fees for the years 20xx and dollar_figure co-9 the amounts of for membership fees of these amounts the foundation reported paying to the and dollar_figure for products offered to members expense agreement exhibit vi in the respective amounts of department of the treasury - internal_revenue_service form 886-a rev and 20xx page -7- 20xxx 20xx sdollar_figure dollar_figure dollar_figure form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx the foundation also entered into an expense agreement with the co-9 the expense agreement states the following the parties agree that expenses shall be shared between the parties in the following percentages co-9 shall pay of said expenses and foundation shall pay of said expenditures based upon the parties’ relative interests in said mailings the parties’ relative interests reflect the historical relationship of the parties and the historical pattern of payments for the above-defined expenses after an arm’s length negotiation the expense agreement addresses the sharing of expenses for the distribution of educational materials materials distributed to attract new members and printing and postage expenses related to the membership drives s dollar_figure and 20xx exhibit vit the foundation provided a percent common_stock interest convertible debentures and co-9 stock valuation promissory note payments received exhibits viii-a and viii-b the foundation purchased two convertible debentures one each from the dir-3 revocable_trust and the co-10 issued by the co-9 on september 20xx each debenture was valued at reported as an investment on the 20xx form_990 balance_sheet unless paid earlier all accrued interest and the unpaid amount will be due on september valuation opinion of co-9 stock as of december prepared by co-11 which valued a in the co-9 at when the co-9 initially purchased the health product business the venture was financed through the foundation years 20xx to the foundation by the co-9 note the note had a before days from the date of the note provision for interest and the amount due was paid to the 20xx and 20xx various amounts were due to be paid in january 20xx a promissory to the foundation on demand or department of the treasury - internal_revenue_service _ the co-9 promised to pay dollar_figure during the tax form 886-a mev page -8- 20xx bc form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx foundation loans and notes between the foundation and the co-9 were generally unsecured loans the co-9 made payments of principal and interest to the foundation in the total amount of total amount due to the foundation from the co-9 was dollar_figure exhibit viii-b at the end of 20xx the see exhibit viii-a during 20xxx see dollar_figure grants the foundation’s primary expenditures were in the form of grants provided to sec_501 organizations and for-profit organizations that were conducting research relating to extending human life during the 20xx tax_year grants in the amount of organizations research organizations during 20xx co-13 and dollar_figure dollar_figure were provided to both exempt and for-profit research the following grants were provided to for-profit to to co-08 dollar_figure to co-12 dollar_figure to co-14 dollar_figure the foundation provided research grants in the total amount of in 20xx generally to for-profit organizations the total amount of to coo- dollar_figure was provided to the following for-profit entities dollar_figure to co-13 and dollar_figure to co-14 to co-12 dollar_figure dollar_figure the foundation provided research grants in the total amount of in 20xx the total amount of organizations dollar_figure to co-08 dollar_figure dollar_figure was provided to for-profit to co-12 dollar_figure to co-13 and dollar_figure to coo- shares out of more than in 20xx ra-1 also a member of the foundation’s board and dir-3 the foundation’s board member and part owner of the co-9 though his trust serves on the board_of directors of the four for-profit research organizations that were provided with grants dir-3 was also acting as chief_executive_officer of co- part owner of the co-9 serves on the board for co-14 owns or less than of the shares in co-08 the majority of the shares of stock in co- and co-08 are owned by the foundation foundation publicizes the grants that it awards in scientific trade journals it has no formal grant application process foundation states that its directors continually reviewed the progress of its funded research and awards grants based upon that progress the funding decisions were based upon the type of research see letter dated november 20xx initially although the ra-1 the form 886-aev page -9- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx already being conducted by the recipient entities and scientists the world of conducted by a limited number of scientists and the scientists on the foundation board who were familiar with the scientists would provide insight to who should be funded -biological research was being the foundation stated that funding decisions were made through ongoing discussions board meetings review of scientific results and laboratory site visits by the board members the supported for-profit organizations did not provide any financial reports regarding how the funds were used but did provide reports regarding the research that is being conducted provided an operating budget for 20xx with financial information the intellectual_property funded by the grants is owned by the research facilities that are conducting the research to avoid any appearance of private benefit flowing to these research facilities as the foundation has required that the for-profit research facilities issue stock to the foundation so that if any of the products are successful as foundation will also benefit a result of the funded research a result of the research the co0o-08 employees donated services generally the foundation does not have any employees and the services that are provided to operate the organization are provided by the co-9 during 20xx the foundation had an executive director but the foundation determined that it was more cost efficient to operate the foundation with the co-9's employees the foundation reports that donated services are generally provided by the co-9 the foundation stated that the following donated services were provided in 20xx by the co-9 executive allocation in the amount of the amount of shipping in the amount of donated services are of a volunteer nature and consist of bookkeeping services legal services mailing and postage services and medical consulting services to the foundation’s members dollar_figure marketing services in the amount of dollar_figure the foundation indicated that the dollar_figure accounting services in and dollar_figure website form 886-a rev oe page -10- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xxk 20xx the membership information is posted on the co-9's website the foundation stated that this website is the property of the co-9 the website was purchased by the co-9 and is now maintained by the co-9 the royalties agreement entered into between the parties in december of 19xx provided for a payment to the foundation from the co-9 for use of the foundation’s name on the website the co-9 website is used to sell health products nutrients and health supplements for the co-9 the membership information on the website applied to the foundation when a membership is purchased the following benefits are generally available to the foundation’s members dollar_figure but is sent -page reference book to new org members without additional_charge the cover price is called book co-8 an over 100-page monthly publication filled with medical_research findings scientific reports and practical guidance about using nutritional supplements and hormones to the magazine is produced by the co- and is the property of the co-9 it contains articles and advertising that promotes health products sales access to a toll-free phone line where members can speak with health advisors and medical doctors about their nutrition and health concerns these advisors can also help members design a personalized health maintenance program that includes nutritional supplements and hormones the org product directory a comprehensive listing of vitamins a order blood testing services discount on nutritional supplements vitamins and mail- ---s-s-s - s-ss- s c supplements and hormones see exhibits ix and xx membership mailings the foundation has various mailings to attract members the mailings generally offer the following to its members 6_month subscription to coo-8 a discounts of throughout the year enable members to receive higher discounts on these products to on all co-9’s products special sales form 886-a fev a _ page -11- ____ department of the treasury - internal_revenue_service _ form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx direct access via a special toll-free-phone number to health advisors who can help personalize a org program and provide answers to health questions org product directory - from around the world many available only from the coo-9 access to mail-order blood testing kits to help identify correctable disease risk factors free product such as a listing of products and therapies a bottle of vitamin see exhibit xi membership expenditures the following membership expenditures are stated on the foundation’s forms included postage and shipping in the amount of and publications costs of expenditures included postage and shipping in the amount of dollar_figure dollar_figure and printing and publications costs of membership expenditures included printing and postage in the amount of for 20xx membership expenditures dollar_figure and printing for 20xx membership for 20xxx and dollar_figure s dollar_figure law is exempt from of the code exempts from federal exclusively for charitable educational and other specified purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_501 of the internal_revenue_code provides that an organization described in sec_501 income_tax sec_501 income_tax corporations that are organized and operated sec_1 organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such exempt purposes specified in sec_501 regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test inc better business bureau of washington d c c -1 c provides that an an organization will not be so v united_states u s it engages primarily in the existence of a department of the treasury - internal_revenue_service form 886-a cev page -12- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xxk 20xx is necessary for an organization to establish is not organized or operated for the benefit of private sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it that it interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests private interests include those of unrelated third parties as well as insiders commissioner t c commissioner t c advantage profit privilege gain teachers legal fund v commissioner t c american campaign academy v private benefits include an christian stewardship assistance inc retired or interest prohibited v sec_1 c -1 d provides that the term ‘educational’ as used in sec_501 relates to the following bo a a substantial part the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c -1 e provides that an organization may meet the requirements of sec_501 c although it operates a trade_or_business as of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in better business bureau of washington d c states u s trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 an organization that provided analyses of securities and the court considered the status of the supreme court found that the department of the treasury - internal_revenue_service _ inc v united form 886-aev _ ce page -13- ct_cl oe form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xk org 20xx industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted a broad concept and assumed for the sake of that education is argument that the organization had an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to a business than that of an individuals was more indicative of educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt cl held that an organization that provided health the claims_court in easter house v united_states services to unmarried mothers and their children as its adoption service did not operate exclusively for an exempt a part purpose since the health services were provided only as of the adoption services that were similar to those provided by commercial businesses a part of ct cir provided v united_states 477_f2d_344 in old dominion box co the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose leon a beeghly v commissioner t c that where an exempt_organization engages in a transaction with a related interest with the intent to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization the in basic bible church v commissioner t c court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and the need to be open and candid about financial matters the applicant failed to provide information concerning financial affairs of the treasury - internal_revenue_service department form 886-a cev page -14- _ a form_8 a department of the treasury - interna revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xk 20xx in united_states v american bar endowment ct the supreme court held that an c organization’s insurance program constituted both the sale_of_goods and performance of services and therefore constituted a trade_or_business for purposes of the computation of tax on unrelated_business_income the court determined that the manner in which the american bar endowment conducted the activity was like that of a for-profit insurance broker payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes enterprises inc wodehouse 337_us_61 2d cir royalties are excluded from the computation of unrelated_business_income of exempt_organizations b cir commissioner v rohmer v commissioner f 2d 2d cir and sabatini v commissioner f 2d see 123_f2d_665 i r c the service in revrul_68_489 c b determined that a sec_501 organization will not jeopardize its exemption even though it distributes funds to organizations that are not themselves charities if the exempt_organization ensure s that the funds are used for permitted purposes by limiting distributions to specific projects that further its own purposes the exempt_organization must also retain control and discretion as to the use of the funds and maintain records establishing that the funds were used for sec_501 purposes taxpayer's position the foundation states that it works to further its charitable purpose through promoting the healthy extension of life through publications that are provided to its members such as the co-8 website the book book and articles and information posted on the the foundation also states that its primary activity is to provide grants for scientific research in the field of biological research it states further that the grants provided to the for-profit organizations are charitable in nature even - form 886-a eev page -15- department of the treasury - internal_revenue_service a form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xxk org 20xx in addition the foundation states though formal grant applications and financial_accounting are not required specific specialized nature of the scientific research it primarily conducted by a small number of research facilities in addition to scientists at certain universities it adds that the research facilities equipped to conduct this type of research are well aware of the foundation as source for -biological research a potential funding due to the is the foundation also indicated that the board_of directors in particular dir-3 closely supervises the scientific research and serves on the board_of directors of the supported for-profit organizations the foundation stated that it makes the research results available to the general_public and that the foundation has required the for-profit organizations to issue stock to the foundation so that the foundation will benefit if any products are successful as a result of this research the foundation’s position concerning the agreements such as the accounting and trust agreement royalties agreements product expense agreement expense agreement debentures and promissory notes to the co-9 is that they are arm’s-length transactions the foundation obtained appraisals or used historical information to determine reasonable interest rates and compensation to be paid_by the co-9 the foundation also maintains that the original purchase agreement with the co-9 was at arm’s-length the foundation states that it did not find it necessary to require securitization of the co-9’s debt the foundation stated that the website is the property of the co-9 and that the co-9 entered into a royalties agreement for in addition to being used to the use of the foundation’s name solicit sales of the co-9’s products the website is also used to provide the results of the scientific research to both members and to the general_public and to solicit membership in the foundation the co-9 does not have any members it agreement’s provision for payments from the foundation to the co-9 for the products provided to the foundation’s members provides reimbursement for products provided to the foundation's members paid to the foundation co-9 first receives the membership dues is the foundation’s position that the product expense rather than percent of the membership dues being department of the treasury - internal_revenue_service form 886-a crev page -16- oo oo department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xxk 20xx and then divides the money pursuant to the product expense agreement the foundation states that the product expense agreement is an arm’s-length transaction government’s position the foundation appears to have provided some funding for research and the magazines and additional information sent to its members appear to provide some educational information on nutrition and health nevertheless the foundation operates to a more than insubstantial extent for the non-exempt purpose of aiding in the sale of nutritional supplements publications and blood testing services by a for-profit entity in addition much of the funding for research aids for-profit research organizations with which the founders of the foundation are associated the foundation has no written grant application form and no published criteria for grant selection no financial reports were provided to ensure that the funds were spent for exempt purposes see revrul_68_489 1968_2_cb_210 since the foundation receives stock from the research organizations to which it awards grants the grant funding could be viewed as the purchase of stock rather than distribution of grant funds the selection committee for the grants consists of the foundation’s board_of which dir-3 and dir-2 are members dir-3 serves on the board_of directors of the four for-profit organizations co-08 co-13 co-14 and received yearly grants dir-3 was also acting as chief_executive_officer of co-14 in 20xx directors served on co-14 board_of that the sale of the health product business to the co-9 may not have been an arm’s-length transaction the health product business was sold to the co-9 of which the shareholders were the dir-3 revocable_trust and of the co-9 health product business was sold on december official appraisal regarding the value of the health product business was not obtained until january ii and iii and dir-2’s co-10 although the 20xx see exhibits 19xx the the product expense agreement requires the foundation to distribute annual renewal notices to individuals who are form 886-a crev - _ a department of the treasury - internal_revenue_service a - page -17- department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xk 20xx currently members the members pay annual dues to the foundation to receive educational material discounts on health products sold by the co-9 and other_benefits relating to improving and extending life the foundation and the co-9 agreed that the foundation will pay dollar_figure to the co-9 for each renewing member for the cost of health products shipped to each renewing member the publications received by the renewing members are marketing tools for the sale of the co-9’s products total membership fees reported for the years 20xx 20xx and 20xx respectively were dollar_figure respectively the amounts of and dollar_figure during the years 20xx 20xx and 20xx dollar_figure and dollar_figure were paid to the coo-9 dollar_figure dollar_figure ' for products based on the product expense agreement the website is owned by co-9 and the royalties agreement allows for_the_use_of the foundation’s name on the website of the amount_paid by each renewing member dollar_figure the cost of health products shipped to each during the years 20xx 20xx 20xx respectively the amounts of dollar_figure dollar_figure and of the renewing membership dues were paid to the co- for products based the product expense agreement a large portion of the membership dues ostensibly paid to the foundation is actually paid to the co-9 for the health product sales is paid to the co-9 for as noted above the touted membership benefits of the foundation such as the magazine subscription book website information co-9 discounts personal health_plans all help to increase the sale of the co-9’s products although the magazines books website and personal plan information have provided some educational information to the foundation’s members on nutrition and good health like the organization in 302_f2d_934 insubstantial purpose of the foundation appears to be the sale of co-9's products exempt_activities appear to be provided as a part of its activities to further marketing of products in a manner similar to those provided by commercial businesses rather than as the exclusive purpose association in better business bureau supra in that its educational materials appear to have an underlying commercial motive similarly like easter house supra its the foundation also resembles the trade cl a more than ct form 886-a cev department of the treasury - internal_revenue_service _ eee page -18-- form_88 6a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx schedule no or exhibit year period ended 20xx 20xx conclusion the foundation is not operated exclusively for exempt purposes within the meaning sec_501 of internal_revenue_code the marketing of health products to the benefit of a for-profit business is a more than insubstantial purpose of the foundation the foundation’s tax-exempt status under internal_revenue_code c should be revoked as of january 20xx if you agree please sign the attached form_6018 and return it to the contact person if you agree please submit forms u s_corporation income_tax return for the tax years 20xx 20xx 20xx and 20xxx form 886-a eev department of the treasury - internal_revenue_service page -19-
